﻿I begin by joining previous speakers in
congratulating you, Mr. President, on your election. My
Government is deeply gratified by the recognition of
your accomplishments as someone from a country that
is a member of the Small Island Developing States
Network. We are confident you will lead the work of
fifty-eighth session with the same abilities as your
distinguished predecessor, His Excellency Jan Kavan
of the Czech Republic.
On behalf of the people of Sao Tome and
Principe, I would like to reaffirm the principles of the
Charter and its role in promoting peace and
development, and to pay tribute to Secretary-General
Kofi Annan for his dedication and leadership.
We all face daunting challenges. Violence has
inflamed international relations. On behalf of my
country, I would like to express our outrage and regret
that the United Nations Mission in Baghdad was
brutally attacked, with the tragic loss of such
outstanding United Nations professionals as Sergio
Vieira de Mello. We pay tribute to all those who died
defending the peaceful path to peace and development
in Iraq.
As we all are aware, Africa, perhaps more than
all the world’s continents, faces enormous challenges.
We are plagued by endemic diseases such as malaria,
which debilitate and kill our people needlessly. HIV/
AIDS is devastating Africa’s families, societies,
cultures and economies. How can we have economic
development when our people are too ill to work, or
when the main breadwinner in the family is dying of
HIV/AIDS, without any medical treatment?
Our economy has begun to feel the negative
effects of these two deadly diseases. We urge all
nations to work together to mobilize the necessary
human and financial resources for the critical task of
controlling these epidemics, which give rise to an
unrelenting cycle of death and suffering for our
peoples. There can be no hope for progress in Africa if
basic health is not first ensured, so that the people can
work and build their own prosperity.
Sao Tome and Principe, a small island State with
a fragile economy, is struggling. We are proud of our
democracy, our free and fair elections, our human
rights and our rule of law. But in July of this year our
proud and stable democracy came under threat from
forces seeking to topple our constitutionally elected
Government. They did not succeed, because the
international community quickly intervened to support
our elected authorities and to negotiate a peaceful end
to the coup attempt, which restored our constitutional
Government. I would like to take this opportunity to
thank Secretary-General Kofi Annan for his personal
concern for our country’s well-being. I wish also to
express my appreciation for the support of the African
Union, led by President Chissano of Mozambique, and
for the tireless assistance of President Obasanjo of
Nigeria, as well as that of officials from Portugal,
Brazil, the United States, Angola, Gabon, Cape Verde
and the Congo, and the many others who rescued our
democracy from peril.
But our democracy will remain under threat
unless the Government can mobilize resources
sufficient to provide basic services to our long-
suffering people. For this reason, the people and the
Government of Sao Tome and Principe ask for
continued international support, with development aid,
to improve the lot of our people and to ensure the
survival of our young democracy.
We must all work together to strengthen
multilateral cooperation and to ensure that the United
Nations and all its agencies continue to be the forum in
which all Member States can promote dialogue and
ensure world peace, security, democracy and
development.
My country regrets that international relations in
some parts of the world have deteriorated to the point
where extreme violence is the daily norm,
infrastructures have been destroyed, and human rights
are daily violated. We lament the plight of the refugees
that this violence creates, and especially the plight of
children, who often become the victims of those who
traffic in human beings.
The tragedies in Iraq, the Middle East, Liberia
and Afghanistan — to name only the most egregious —
can be overcome only within the multilateral
framework of United Nations. Unilateral actions are
doomed to failure in the long run.
At the same time, Sao Tome and Principe
supports an urgent reform of the Security Council, to
make it into a body that reflects current realities and
not those of the cold-war era. The Security Council
must be democratised, with the expansion of the
category of permanent members.
19

We observe with great concern the spread of
terrorist acts across the globe, ranging from tragic
examples such as what happened at Bali in Asia, to
Palestine and Israel in the Middle East, to Spain and
the United Kingdom in Europe, to Kenya and Tanzania
in Africa, to Colombia in Latin America, and right here
to New York and other sites in North America. But
fighting violence with violence is not enough. We must
go to the root of the problem, and that is the task of the
United Nations.
The world is a less secure place today than it was
a year ago. The proliferation of weapons of mass
destruction continues, non-proliferation treaties
notwithstanding. We must ensure the universality of
those treaties and compliance with them under the
authority of the Security Council.
Sao Tome and Principe strongly supports the
Millennium Development Goals, but much remains to
be accomplished. The rules of the international
economy continue to be dictated by a small number of
countries that promote free markets while closing their
own. The latest World Trade Organization meeting in
Cancún is the natural result of this hypocrisy.
Developing economies like that of my country can be
competitive only if there is a level playing field, if all
markets are open and if subsidies and protectionism are
erased.
As an island nation, Sao Tome and Principe
continues to see its very existence threatened by global
warming. Our shorelines are eroding and our national
territory is shrinking as the seas rise. Is my small
country to end up as nothing but a tiny volcanic peak
sticking up above the waves, with the last of our people
clinging to the land left unclaimed by the rising sea?
The Kyoto Protocol must be implemented by all for the
benefit of all.
For many years, the people of Cuba have been
living under an unjustifiable economic embargo. That
economic embargo is hampering development, and
people’s lives would improve were it to end. The time
has come for both sides to improve confidence-
building measures by going back to the negotiating
table and normalizing relations.
Mr. President, my country would once again ask
for your attention with respect to the Republic of China
on Taiwan. This is a country with a democratically
elected Government which has built a strong economy
and which has strong ties with many Member States.
Taiwan was recently affected by Severe Acute
Respiratory Syndrome (SARS), but it was beyond the
reach of the World Health Organization because
Taiwan is not allowed to be a member — simply
because Taiwan’s people do not accept the imposition
of the “one China” principle.
Despite its small size, Taiwan offers development
aid to a large number of countries. Taiwan also
contributes to international security by being a strong
proponent of the fight against terrorism.
I wish to call to the attention of the Assembly
that, under the universality rules set out in the Charter
of the United Nations, the Republic of China on
Taiwan must one day be here among us.
Our goal is to leave a better world for the next
generation. We cannot go along with the concept of
using force in international relations, and we denounce
human injustice.
We decry environmental degradation, which
ultimately threatens us all. Sao Tome and Principe
urges dialogue, tolerance and mutual understanding on
the part of all Member States. We ask all to respect the
United Nations Charter.


